File No. 812-13743 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(C) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED FOR EXEMPTIONS FROM SECTION 19(B) OF THE ACT AND RULE 19B-1 THEREUNDER In the Matter of: FEDERATED ENHANCED TREASURY INCOME FUND FEDERATED PREMIER INTERMEDIATE MUNICIPAL INCOME FUND FEDERATED PREMIER MUNICIPAL INCOME FUND AND FEDERATED INVESTMENT MANAGEMENT COMPANY Please direct all communications, notices and orders to: Clair E. Pagnano, Esq. K&L Gates LLP State Street Financial Center One Lincoln Street Boston, Massachusetts 02111-2950 With copies to: Gregory Dulski Federated Investors Tower 1001 Liberty Avenue Pittsburgh, Pennsylvania 15222-3779 As filed with the Securities and Exchange Commission On July 9, 2010 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 In the Matter of FEDERATED ENHANCED TREASURY INCOME FUND FEDERATED PREMIER INTERMEDIATE MUNICIPAL INCOME FUND FEDERATED PREMIER MUNICIPAL INCOME FUND AND FEDERATED INVESTMENT MANAGEMENT COMPANY ) AMENDMENT NO. 2 TO APPLICATION FOR AN ORDER PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “ACT”), FOR EXEMPTIONS FROM SECTION 19(b) OF THE ACT AND RULE 19b-1 THEREUNDER File No.812-13743 Federated Enhanced Treasury Income Fund, Federated Premier Intermediate Municipal Income Fund, Federated Premier Municipal Income Fund (the “Current Funds”) and Federated Investment Management Company (“Federated” or the “Adviser”) and each registered closed-end investment company currently advised or to be advised in the future by Federated (including any successor in interest)1 or by an entity controlling, controlled by or under common control (within the meaning of Section 2(a)(9) of the Investment Company Act of 1940, as amended (the “Act”)) with Federated (such entities, together with Federated, the “Investment Advisers”) that decides in the 1 A successor in interest is limited to entities that result from a reorganization into another jurisdiction or a change in the type of business organization. 2 future to rely on the requested relief2 (such investment companies, together with the Current Funds, are referred to as the “Funds,” and with Federated, the “Applicants”) hereby apply for an order (the “Order”) of the Securities and Exchange Commission (the “Commission”) pursuant to Section 6(c) of the Act providing Applicants an exemption from the provisions of Section 19(b) of the Act (“Section 19(b)”) and Rule 19b-1 thereunder (“Rule 19(b)”), as more fully set forth below. I.Applicants. Each Current Fund is, and each future Fund will be, a closed-end management investment company registered under the Act.Set forth below in tabular format is descriptive information regarding the Current Funds, each of which is a diversified fund: Fund Investment Objective Summary Strategy Enhanced Treasury Income Fund, a Delaware statutory trust (7/11/07) NYSE Listing:FTT Total assets as of 4/30/2010: $175,669,323 Outstanding common shares as of 4/30/2010:9,500,000 To provide current income, with total return as a secondary objective. Invests at least 80% of its assets in U.S. Treasury securities and may invest up to 20% of its assets in U.S. government agency securities, including mortgage-backed securities.The Fund will also write call options and/or options on futures of U.S. Treasury securities and U.S. government agency securities and index call options on the value of U.S. Treasury and U.S. government agency securities on a continuous basis on at least 50% to 80% of the value of its holdings of U.S. Treasury and U.S. government agency securities. 2 All existing Funds currently intending to rely on the requested Order (defined below) are named as applicants.Any closed-end investment company that relies on the Order in the future will comply with the terms and conditions of this application. 3 Fund Investment Objective Summary Strategy Premier Intermediate Municipal Income Fund, a Delaware statutory trust (10/31/02) NYSE Listing:FTP Total assets as of 4/30/2010: $136,525,333 Outstanding common shares as of 11/30/2009:6,953,476 Outstanding preferred shares as of 4/30/2010:1,676 To provide current income exempt from federal income tax. Invests in high-quality, short-term tax exempt money market securities or high-quality tax-exempt securities with relatively low volatility, such as pre-refunded and intermediate-term bonds.Under normal circumstances, the Fund maintains a dollar-weighted average portfolio maturity of three to ten years and a dollar-weighted average duration of three to eight years. Premier Municipal Income Fund, a Delaware statutory trust (10/16/02) NYSE Listing:FMN Total assets as of 4/30/2010: $121,095,135 Outstanding common shares as of 11/30/2009:6,148,789 Outstanding preferred shares as of 4/30/2010:1,463 To provide current income exempt from federal income tax. Invests in high-quality, short-term tax-exempt money market securities and high-quality tax-exempt securities with relatively low volatility, such as pre-refunded and intermediate-term bonds.Under normal circumstances, the Fund maintains a dollar-weighted average portfolio maturity of 15 to 30 years and a dollar-weighted average duration of 7 to 13 years. Each of the Premier Intermediate Municipal Income Fund and Premier Municipal Income Fund have issued two classes of shares: (1) common shares of beneficial interest; and (2) preferred shares.The Enhanced Treasury Income Fund has issued only common shares. 4 Federated, a registered investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”), acts as the Current Funds’ investment adviser and administrator.Federated (or its affiliates) currently serves as the investment adviser to investment companies and various individual and institutional clients with combined assets under management of approximately $392.3 billion as of September 30, 2009.Federated is a wholly-owned subsidiary of Federated Investors, Inc.Each future Investment Adviser to a Fund will be registered under the Advisers Act. Objectives of the Distribution Plan.The objectives of the distribution plan (defined below) are two-fold: (1) to give investors an investment that provides regular distribution and steady cash flow; and (2) to help address discounts to net asset value per common share (“NAV”) that many closed-end funds, including the Current Funds, experience.Additionally, Applicants intend that over the long-term the rate of a Fund’s distributions will approximately equal the average annual total returns of that Fund. Applicants believe that investors in the common shares of the Current Funds may prefer an investment vehicle that provides regular/monthly distributions and a steady cash flow.In addition, the common stock of closed-end funds generally tends to trade in the marketplace at a discount to their NAVs.At times, shareholders of certain closed-end funds trading at discounts have made it increasingly clear to the boards of directors and management of their funds that serious steps need to be taken toward addressing the discount.To try to reduce the persistent discounts at which their shares trade, many closed-end funds have adopted managed distribution plans, which call for monthly or quarterly distributions to shareholders.Some of these funds have successfully narrowed their discounts as a result.In the view of the Applicants, the discount at which the 5 Funds’ common shares may trade also may be reduced if such Funds similarly adopt a managed distribution plan that will permit such Funds to pay capital gains dividends with respect to their common shares more frequently than is permitted under Rule 19b-1. II. ReliefRequested. Section 19(b) provides that it shall be unlawful in contravention of such rules, regulations, or orders as the Commission may prescribe as necessary or appropriate in the public interest or for the protection of investors for any registered investment company to distribute long-term capital gains, as defined in the Internal Revenue Code of 1986 (the "Code"), more often than once every twelve months.Rule 19b-1 of the Act provides that no registered investment company, which is a "regulated investment company" as defined in Section 851 of the Code shall make more than: (i) one "capital gain dividend," as defined in Section 852(b)(3)(C) of the Code, in any one taxable year of the company; (ii) one additional capital gain distribution made in whole or in part to avoid payment of excise tax under Section 4982 of the Code, plus (iii) one supplemental "clean-up" capital gain dividend pursuant to Section 855 of the Code, which amount may not exceed 10% of the total amount distributed for the year. The Applicants believe that Rule 19b-1 should be interpreted to permit each Fund to pay an unlimited number of distributions on its common and preferred shares, if applicable, so long as it makes the designation necessary under the Code and Rule 19b-1 to transform such distributions into "capital gain dividends" restricted by Rule 19b-1 only as often as is permitted by Rule 19b-1, even if the Code would then require retroactively spreading the capital gain resulting from such designation over more than the permissible number of distributions.However, in order to obtain certainty for theFunds' proposed 6 distribution policies, in the absence of such an interpretation, Applicants hereby request an Order pursuant to Section 6(c) of the Act granting an exemption from Section 19(b) and Rule 19b-1.The Order would permit each Fund to make periodic capital gain dividends (as defined in Section 852(b)(3)(C) of the Code) as often as monthly in any one taxable year in respect of its common shares and as often as specified by or determined in accordance with the terms thereof in respect of its preferred shares. III.Representation of the Applicants. Applicants make the following representations regarding the requested relief: Prior to implementing a distribution plan in reliance on the Order, the Board of Trustees (the “Board”) of a Fund, including a majority of the members who are not “interested persons” of such Fund as defined in Section 2(a)(19) of the Act (the “Independent Trustees”), shall have requested, and the Adviser shall have provided, such information as is reasonably necessary to make an informed determination of whether the Board should adopt a proposed distribution policy.In particular, the Board and the Independent Trustees shall have reviewed information regarding the purpose and terms of a proposed distribution policy, the likely effects of such policy on such Fund’s long-term total return (in relation to market price and NAV) and the relationship between such Fund’s distribution rate on its common shares under the policy and such Fund’s total return (in relation to NAV); whether the rate of distribution would exceed such Fund’s expected total return in relation to its NAV; and any foreseeable material effects of such policy on such Fund’s long-term total return (in relation to market price and NAV). The Independent Trustees shall also have considered what conflicts of interest the Adviser and the affiliated persons of the Adviser and each such Fund might have with 7 respect to the adoption or implementation of such policy.Only after considering such information shall the Board, including the Independent Trustees, of a Fund approve a distribution policy with respect to such Fund’s common shares (the “Plan”) and in connection with such approval shall have determined that such Plan is consistent with a Fund’s investment objectives and in the best interests of a Fund’s common shareholders. Generally, the purpose of a Plan would be to permit a Fund to distribute over the course of each year, through periodic distributions as nearly equal as practicable and any required special distributions, an amount closely approximating the total taxable income of such Fund during such year and, if so determined by its Board, all or a portion of the returns of capital paid by portfolio companies to such Fund during such year.It is anticipated that under the Plan of a Fund, such Fund would distribute to its respective common shareholders a fixed monthly percentage of the market price of such Fund’s common shares at a particular point in time or a fixed monthly percentage of NAV at a particular time or a fixed monthly amount, any of which may be adjusted from time to time.It is anticipated that under a Plan, the minimum annual distribution rate with respect to such Fund’s common shares would be independent of a Fund’s performance during any particular period but would be expected to correlate with a Fund’s performance over time.Except for extraordinary distributions and potential increases or decreases in the final dividend periods in light of a Fund’s performance for an entire calendar year and to enable a Fund to comply with the distribution requirements of Subchapter M of the Code for the fiscal year, it is anticipated that each distribution on the common shares would be at the stated rate then in effect. 8 In addition, prior to the implementation of a Plan for a Fund, the Board shall have adopted policies and procedures under Rule 38a-1 under the Act that: (i)are reasonably designed to ensure that all notices required to be sent to the Fund’s shareholders pursuant to Section 19(a) of the Act, Rule 19a-1 thereunder and condition 4 below (each a “19(a) Notice”) include the disclosure required by Rule 19a-1 and by condition 2(a) below, and that all other written communications by the Fund or its agents regarding distributions under the Plan include the disclosure required by condition 3(a) below; and (ii)require the Fund to keep records that demonstrate its compliance with all of the conditions of the Order and that are necessary for such Fund to form the basis for, or demonstrate the calculation of, the amounts disclosed in its 19(a) Notices. The records of the actions of the Board of Trustees of a Fund shall summarize the basis for its approval of a Plan, including its consideration of the factors described above.Such records will be maintained for a period of at least six years from the date of such meeting, the first two years in an easily accessible place, or for such longer period as may otherwise be required by law. In order to rely on the Order, a future Fund must satisfy each of the foregoing representations, except that such representations will be made in respect of actions by the board of directors of such future Fund and will be made at a future time and except that the purpose of its distribution policy may differ from the purpose of the Plans by the Current Funds in that such distribution policy may be to distribute a fixed amount or a fixed percentage of NAV without regard to the level of income, appreciation or total return of such Fund over particular series of dividend periods or with regard to only one 9 or a combination of such elements over such period of time and may exclude reference to distributions of capital received from portfolio companies. Notwithstanding the foregoing, under any such distribution policy such future Fund would expect that its distributions would correlate with its total return over time plus, if applicable, distributions of capital received from such future Fund’s portfolio companies. IV.Justification for the Requested Relief. Section 6(c) of the Act provides that the Commission may, by order upon application, conditionally or unconditionally exempt any person, security, or transaction, or any class or classes of persons, securities or transactions, from any provision of the Act or any rule under the Act to the extent that such exemption is necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act.For the reasons set forth below, Applicants submit that the requested exemption from Section 19(b) and Rule 19b-1 would be consistent with the standards set forth in Section 6(c) of the Act and in the best interests of the Applicants and their respective shareholders. 1.Receipt of the Order would serve shareholder interests. Applicants believe that the shareholders of the Funds may prefer an investment vehicle that provides regular/monthly distributions and a steady cash flow through a fixed distribution plan. An exemption from Rule 19b-1 would benefit shareholders in another way.The common stock of closed-end funds generally tends to trade in the marketplace at a discount to their NAVs.In the view of the Applicants, the discount may be reduced if the Funds are permitted to pay relatively frequent dividends on their common shares at a consistent rate, whether or not those dividends contain an element of capital gain.Such a 10 reduction in discount would benefit the Funds’ common shareholders along with the Funds. 2.
